Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction
	In response to the restriction requirement of 8/19/21, Applicants have elected Condition 1 in claim 1 and have elected that “the first and second compounds are each a delayed fluorescence emitter” in claim 7.  The elections are made without traverse.  

Claim Objections
	Claims 1, 19 and 20 are objected to.  The limitation “Inequality (1-1) or )1-2)” as it appears in each of claims 1, 19 and 20, should be amended to --Inequality (1-1) or (1-2)--.
	Claim 2 is objected to.  The limitation “Inequalities (2-1) and )2-2)” should be amended to --Inequalities (2-1) and (2-2)--.
	Claim 12 is objected to.  The limitation “Inequalities (5) and )6)” should be amended to --Inequalities (5) and (6)--.
	Claim 15 is objected to.  The limitation “Inequalities )7-2)” should be amended to --Inequalities (7-2)--.  Additionally, the limitation “Inequalities (7-1) and )7-3)” should be amended to --Inequalities (7-1) and (7-3)--.
	Claims 19 and 20 are objected to.  The limitation “Inequalities (1-1), (1-2), and )2)” as found in each of claims 19 and 20 should be amended to --Inequalities (1-1), (1-2), and (2)--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claims 1, 19 and 20 do not include how the radiative decay rates kr(C1) and kr(C2) as well as PLS(C1) and PLS(C2) are measured.  It would seem that these values are highly dependent on the experimental conditions employed.  
Claim 2 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 does not include how the lifespan of the organic light-emitting device is measured.  It would seem that this value is highly dependent on the experimental conditions employed.
Claims 2, 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of claims 2, 12, and 13 attempt to define the organic light-emitting device as compared to a comparable organic light-emitting device.  However, the term “comparable” is unclear as it does not clearly convey to one of ordinary skill in the art how the different devices are comparable.  The Examiner suggests that all instances of the limitation “comparable organic light-emitting device comprising the first compound and not comprising the second compound” is replaced with the limitation --an organic light-emitting device which is identical to claim 1 with the exception that it does not include the second compound-- and the limitation “comparable organic light-emitting device comprising the second compound and not comprising the first compound” is replaced with the limitation --an organic light-emitting device which is identical to claim 1 with the exception that it does not include the first compound--, or some equivalent thereof.  Amending claims 2, 12 and 13 in such a manner makes removes any ambiguity that the phrase “comparable” can bring.
Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Inequality 4 of claim 11 requires that the expression [ES1(F) – ET1(F)] is greater than or equal to 0 eV and also greater than 0.5 eV.  It is therefore unclear whether or not values between 0 and 0.5 eV satisfy Inequality 4.  It appears that this inequality may have a typographical error and would make sense if the limitation “> 0.5” were amended to --< 0.5--.

Comment on Patentability
While all claims are currently rejected, there are no prior art rejections against Applicants claims.  As such, the restriction requirement has been withdrawn and all claims and Nature Communications 2014, 5(1), 1-7).  Nakanotani et al. teaches organic light-emitting diodes which are comprised of an emission layer comprising a wide band gap host material, an assistant dopant, and a fluorescent dopant.  The assistant dopant is a thermally activated delayed fluorescent (TADF) compound and the dopant is a fluorescent dopant.  The embodiments taught by Nakanotani et al. include those where the two dopants satisfy each of conditions 1-3.  Nakanotani et al. shows in figure 1(a) the role of the assistant dopant.  Specifically, the TADF assistant dopants permit efficient transfer of all electrically generated singlet and triplet excitons from the TADF dopant to the fluorescent emitter.  Nakanotani et al. however, specifically teaches that the TADF dopant does not itself emit light in the devices taught therein.  Further, Nakanotani et al. is silent regarding the photoluminescent stability and radiative decay rates of the dopants taught therein.  Another related prior art teaching is Numata et al. (US 2017/0062718).  Numata et al. teaches organic light-emitting devices wherein the emission layer comprises a host material, an auxiliary TADF dopant, and a fluorescent dopant.  However, like Nakanotani et al. the auxiliary TADF dopant is not configured to emit light.  The independent claims require that both the first compound and the second compound emit light.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.